DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 2004/0246765).
Regarding claim 1, Kato discloses, in at least figure 8B and related text, a display panel (the limitation of “a display panel” has not patentable weight because it is interpreted as intended use) comprising: 
an active layer (501, [162]) including a source region (503, [162]), a drain region (504, [162]), and a channel (502, [162]) on a substrate ([88], figure): 
a source electrode ([138], figure) and a drain electrode ([138], figure) connected to the source region (503, [162]) and the drain region (504, [162]), respectively; 

a lower gate electrode (505, [162]) below the active layer (501, [162]), 
wherein an edge of the lower gate electrode (505, [162]) closest to the drain region (504, [162]) overlaps the channel region (502, [162]), and 
wherein the source region (503, [162]) and the drain region (504, [162]) do not overlap with the upper gate electrode (506, [162]).
Regarding claim 2, Kato discloses the display panel of claim 1 as described above.
Kato further discloses, in at least figure 8B and related text, a length of the lower gate electrode (505, [162]) in a direction connecting the source region (503, [162]) to the drain region (504, [162]) is shorter than a length of the upper gate electrode (506, [162]).
Regarding claim 8, Kato discloses, in at least figure 8B and related text, a thin film transistor comprising: 
an active layer (501, [162]) including a source region (503, [162]), a drain region (504, [162])  and a channel region (502, [162]); 
an upper gate electrode (506, [162]) above the active layer (501, [162]); and 
a lower gate electrode (505, [162]) below the active layer (501, [162]), 
wherein a length of the lower gate electrode (505, [162]) is shorter than a length of the upper gate electrode (506, [162]), and the source region (503, [162]) and the drain region (504, [162]) do not overlap with the upper gate electrode (506, [162]).
Regarding claim 9, Kato discloses the thin film transistor of claim 8 as described above.

Regarding claim 11, Kato discloses the thin film transistor of claim 8 as described above.
Kato further discloses, in at least figure 8B and related text, the upper gate electrode (506, [162]) completely covers the channel region (502, [162]) of the active layer (501, [162]).
Regarding claim 12, Kato discloses the thin film transistor of claim 8 as described above.
Kato further discloses, in at least figure 8B and related text, the source region (503, [162]) and the drain region (504, [162]) of the active layer (501, [162]) are doped ([122]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2004/0246765) in view of Khang (US 2015/0108481).
Regarding claim 3, Kato discloses the display panel of claim 1 as described above.
Kato further discloses, in at least figure 8B and related text, a carrier is moved through the channel region (502, [162]) when a voltage is applied to the source electrode (503, [162]) and the drain electrode (504, [162]).

Khang teaches, in at least figures 4, 5A, 10A, and related text, the device comprising a length of the upper gate electrode (TGE, [53]) in a direction in which the carrier moves in the channel region (CH, [60]) is shorter than a width of the upper gate electrode (TGE, [53]), the width being in a direction perpendicular to a direction in which the carrier moves (figures), for the purpose of decreasing a parasitic capacitance and increasing an effective mobility of the thin film transistor ([7]).
Kato and Khang are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kato with the specified features of Khang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Kato to have the length of the upper gate electrode in a direction in which the carrier moves in the channel region is shorter than a width of the upper gate electrode, the width being in a direction perpendicular to a direction in which the carrier moves, as taught by Khang, for the purpose of decreasing a parasitic capacitance and increasing an effective mobility of the thin film transistor ([7], Khang).
Regarding claim 4, Kato discloses the display panel of claim 1 as described above.

Khang teaches, in at least figures 4, 5A, 10A, and related text, the device comprising the upper gate electrode (TGE, [53]) overlaps with the channel region (CH, [60]), and is larger than the channel region (CH, [60]) (figures), for the purpose of decreasing a parasitic capacitance and increasing an effective mobility of the thin film transistor ([7]).
Kato and Khang are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kato with the specified features of Khang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Kato to have the upper gate electrode overlapping with the channel region, and being larger than the channel region, as taught by Khang, for the purpose of decreasing a parasitic capacitance and increasing an effective mobility of the thin film transistor ([7], Khang).
Regarding claim 13, Kato discloses the thin film transistor of claim 8 as described above.
Kato does not explicitly disclose a width of the channel region is larger than a length of the channel region.
Khang teaches, in at least figures 4, 5A, 10A, and related text, the device comprising a width of the channel region (CH, [60]) is larger than a length of the channel region (CH, [60]) (figures), for the purpose of decreasing a parasitic capacitance and increasing an effective mobility of the thin film transistor ([7]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Kato to have the width of the channel region being larger than a length of the channel region, as taught by Khang, for the purpose of decreasing a parasitic capacitance and increasing an effective mobility of the thin film transistor ([7], Khang).
Regarding claim 14, Kato discloses the thin film transistor of claim 8 as described above.
Kato does not explicitly disclose a width of the lower gate electrode is equal to or wider than a width of the active layer.
Khang teaches, in at least figures 4, 5A, 5B, 10A, and related text, the device comprising a width of the lower gate electrode (BGE, [53]) is equal to or wider than a width of the active layer (ACT, [53]) (figures), for the purpose of decreasing a parasitic capacitance and increasing an effective mobility of the thin film transistor ([7]).
Kato and Khang are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kato with the specified features of Khang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Kato to .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2004/0246765) in view of Lu (US 2018/0342492).
Regarding claim 6, Kato discloses the display panel of claim 1 as described above.
Kato further discloses, in at least figure 8B and related text, a thin film transistor includes the active layer (501, [162]), the source electrode ([138], figure), the drain electrode ([138], figure), the upper gate electrode (506, [162]), and the lower gate electrode (505, [162]).
Kato does not explicitly disclose a light emission element on the thin film transistor, the light emission element including a micro light emitting diode.
Lu teaches, in at least figure 14 and related text, the device comprising a light emission element (200, [67]) on the thin film transistor (42, [68]), the light emission element (200, [67]) including a micro light emitting diode ([67]), for the purpose of reducing the difficulty of product detection and product repair and improve product yield ([9]).
Kato and Lu are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kato with the specified features of Lu because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Kato to have the light emission element on the thin film transistor, the light emission element including .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2004/0246765) in view of Lu (US 2018/0342492), and further in view of Kim (US 2015/0255449).
Regarding claim 7, Kato in view of Lu discloses the display panel of claim 6 as described above.
Kato in view of Lu does not explicitly disclose the thin film transistor has a S-factor of 0.3 or more.
Kim teaches, in at least figure 2 and related text, the device comprising the thin film transistor has a S-factor of 0.3 or more ([68], figure), for the purpose of provide an ESD circuit which can be applied to a high-resolution display panel ([14]).
Kato, Lu, and Kim are analogous art because they all are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kato in view of Lu with the specified features of Kim because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Kato in view of Lu to have the thin film transistor having a S-factor of 0.3 or more, as taught by Kim, for the purpose of provide an ESD circuit which can be applied to a high-resolution display panel ([14], Kim).
Allowable Subject Matter

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 and 10 that recite “the length of the lower gate electrode is equal to or larger than half of the length of the upper gate electrode” in combination with other elements of the base claims 8 and 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG-HO KIM/Primary Examiner, Art Unit 2811